DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a response model circuit in claim 1
a quasi-simplex optimization circuit in claim 1
a humidity compensation circuit in claims 7 and 8
a processing circuit in claims 16 and 20

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 11, and 18 recite the limitation "the reductant".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 20, the claim is a system claim that is dependent on claim 15, which is a method claim.  This creates a variety of indefiniteness issues.  For the purposes of examination, it will be assumed that this claim is dependent on claim 16 which is a system claim, which corrects the indefiniteness issues.  Appropriate correction to convey applicant’s intended claim dependency is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodzen et al. (PG Pub 2016/0025020) in view of the document entitled “Linearly constrained global optimization via piecewise-linear approximation” by Zhang et al.

Regarding claim 1, Hodzen teaches an apparatus for optimizing a performance variable for an engine system (abstract; figure 2, element 200; paragraphs 1 and 21, among others), the apparatus comprising:
a response model circuit (figure 2, element 140) structured to apply constraints including constraints of manipulated variables to response models (figure 2, element 230, 240, and 250), wherein the response models each represent a piecewise linear relationship between the manipulated variables or 
an optimization circuit (figure 2, element 140) structured to determine an optimal target for each of the manipulated variables by using a optimization process (figure 3, all; paragraph 32) on the response models, wherein the optimal targets of the manipulated variables correspond to an optimal value of the performance variable (paragraphs 26-33; specifically 29-30).

Hodzen is silent as to the optimization circuit being a quasi-simplex optimization circuit and the optimization process being a quasi-simplex optimization process.  

Zhang teaches a quasi-simplex optimization circuit and a quasi-simplex optimization process (Abstract; pages 112 and 117 teach a simplex method of optimization using linear approximation, making it a quasi-simplex method.)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the quasi-simplex method of Zhang in places of the optimization process of Hodzen since doing so would be an example of substituting one known element for another to obtain predictable results.  In this case, using the quasi-simplex optimization process of Zhang instead of the piecewise linear approximation in the optimization process of Hodzen would improve the operational performance of the engine system by optimizing the steps performed by the real-time cost function model.  In paragraph 36 of Hodzen, other options are given for how the computations can be performed, and the optimization process of Zhang would be an example of one of those options.  

Regarding claim 2, Hodzen teaches the apparatus of claim 1, wherein the performance variable is indicative of performance of operation of the engine system (figure 2, element 264; paragraph 25), and the manipulated variables include variables capable of affecting the performance variable (figure 2, all inputs to ECU and element 262; paragraph 24).

Regarding claim 3, Hodzen teaches the apparatus of claim 1, wherein the optimal value of the performance variable is a minimum value of the reductant consumption among all response models (paragraph 14 states that the after-treatment system is not shown; paragraphs 23-24 state that the real-time cost function can minimize any parameter of the engine including the EONOx, which is fed to the model by a sensor 220 in figure 2), and the manipulated variables include an engine out nitrogen oxide (EONOx) and an in-cylinder oxygen of the engine system (figure 2, elements 212, 220, and 222; paragraph 20).

Regarding claim 4, Hodzen teaches the apparatus of claim 3, wherein the optimal target for the EONOx is used to generate a first reference for a fuel system of the engine system (paragraphs 19 and 24), and the optimal target for the in-cylinder oxygen is used to generate a second reference for an air handling system of the engine system (paragraphs 20 and 24).

Regarding claim 5, Hodzen teaches the apparatus of claim 4, wherein the fuel system is controlled using the first reference (paragraphs 19 and 24), and the air handling system is controlled using the second reference (paragraphs 20 and 24).

Regarding claim 6, Hodzen teaches the apparatus of claim 1, further comprising a communication interface structured to:
receive data indicative of current operation state of the engine system (paragraph 20) and the constraints from subsystems of the engine system (paragraph 23); and
transmit the optimal targets to the subsystems (paragraph 24).

Regarding claim 9, Hodzen teaches a method for optimizing a performance variable for an engine system (abstract; figure 2, element 200; figure 3; paragraphs 1 and 21, among others), the method comprising:
applying constraints including constraints of manipulated variables to response models (figure 2, element 230, 240, and 250), wherein the response models each represent a piecewise linear relationship 
determining an optimal target for each of the manipulated variables by using an optimization process on the response models (figure 3, all; paragraph 32), wherein the optimal targets of the manipulated variables correspond to an optimal value of the performance variable (paragraphs 26-33; specifically 29-30).

Hodzen is silent as to the optimization process being a quasi-simplex optimization process.  

Zhang teaches a quasi-simplex optimization process (Abstract; pages 112 and 117 teach a simplex method of optimization using linear approximation, making it a quasi-simplex method.)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the quasi-simplex method of Zhang in places of the optimization process of Hodzen since doing so would be an example of substituting one known element for another to obtain predictable results.  In this case, using the quasi-simplex optimization process of Zhang instead of the piecewise linear approximation in the optimization process of Hodzen would improve the operational performance of the engine system by optimizing the steps performed by the real-time cost function model.  In paragraph 36 of Hodzen, other options are given for how the computations can be performed, and the optimization process of Zhang would be an example of one of those options.  

Regarding claim 10, Hodzen teaches the method of claim 9, wherein the performance variable is indicative of performance of operation of the engine system (figure 2, element 264; paragraph 25), and the manipulated variables include variables capable of affecting the performance variable (figure 2, all inputs to ECU and element 262; paragraph 24).

Regarding claim 11, Hodzen teaches the method of claim 9, wherein the optimal value of the performance variable is a minimum value of the reductant consumption among all response models (paragraph 14 states that the after-treatment system is not shown; paragraphs 23-24 state that the real-time cost function can minimize any parameter of the engine including the EONOx, which is fed to the model by a sensor 220 in figure 2), and the manipulated variables include an engine out nitrogen oxide (EONOx) and an in-cylinder oxygen of the engine system (figure 2, elements 212, 220, and 222; paragraph 20).

Regarding claim 12, Hodzen teaches the method of claim 11, further comprising:
generating a first reference for a fuel system of the engine system using the optimal target for the EONOx (paragraphs 19 and 24), and
generating a second reference for an air handling system of the engine system using the optimal target for the in-cylinder oxygen (paragraphs 20 and 24).

Regarding claim 13, Hodzen teaches the method of claim 12, further comprising:
controlling the fuel system using the first reference (paragraphs 19 and 24); and
controlling the air handling system using the second reference (paragraphs 20 and 24).

Regarding claim 14, Hodzen teaches the method of claim 9, further comprising:
receiving data indicative of current operation state of the engine system (paragraph 20) and the constraints from subsystems of the engine system (paragraph 23); and
transmitting the optimal targets to the subsystems (paragraph 24).

Regarding claim 16, Hodzen teaches a system for optimizing a performance variable for an engine system (abstract; figure 2, element 200; figure 3; paragraphs 1 and 21, among others), the system comprising:
a processing circuit (figure 2, element 140) structured to:

determining an optimal target for each of the manipulated variables by using a quasi-simplex optimization process on the response models (figure 3, all; paragraph 32), wherein the optimal targets of the manipulated variables correspond to an optimal value of the performance variable (paragraphs 26-33; specifically 29-30).

Hodzen is silent as to the optimization process being a quasi-simplex optimization process.  

Zhang teaches a quasi-simplex optimization process (Abstract; pages 112 and 117 teach a simplex method of optimization using linear approximation, making it a quasi-simplex method.)

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the quasi-simplex method of Zhang in places of the optimization process of Hodzen since doing so would be an example of substituting one known element for another to obtain predictable results.  In this case, using the quasi-simplex optimization process of Zhang instead of the piecewise linear approximation in the optimization process of Hodzen would improve the operational performance of the engine system by optimizing the steps performed by the real-time cost function model.  In paragraph 36 of Hodzen, other options are given for how the computations can be performed, and the optimization process of Zhang would be an example of one of those options.  

Regarding claim 17, Hodzen teaches the system of claim 16, wherein the performance variable is indicative of performance of operation of the engine system (figure 2, element 264; paragraph 25), and the manipulated variables include variables capable of affecting the performance variable (figure 2, all inputs to ECU and element 262; paragraph 24).

Regarding claim 18, Hodzen teaches the system of claim 17, wherein the optimal value of the performance variable is a minimum value of the reductant consumption among all response models (paragraph 14 states that the after-treatment system is not shown; paragraphs 23-24 state that the real-time cost function can minimize any parameter of the engine including the EONOx, which is fed to the model by a sensor 220 in figure 2), and the manipulated variables include an engine out nitrogen oxide (EONOx) and an in-cylinder oxygen of the engine system (figure 2, elements 212, 220, and 222; paragraph 20).

Regarding claim 19, Hodzen teaches the system of claim 17, wherein the processing circuit is further structured to:
generate a first reference for a fuel system of the engine system using the optimal target for the EONOx (paragraphs 19 and 24), and
generate a second reference for an air handling system of the engine system using the optimal target for the in-cylinder oxygen (paragraphs 20 and 24).

Claims 7, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodzen et al. (PG Pub 2016/0025020) in view of the document entitled “Linearly constrained global optimization via piecewise-linear approximation” by Zhang et al. as applied to claims 1, 9, and 16 above, and further in view of Cullen (PG Pub 2005/0072496).

Regarding claim 7, Hodzen teaches the apparatus of claim 1.  

Hodzen is silent as to the apparatus further comprising a humidity compensation circuit structured to compensate the response models with a current ambient humidity.

Cullen teaches a humidity compensation circuit structured to compensate the response models with a current ambient humidity (paragraphs 22-28).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the parameter of current ambient humidity, as taught by Cullen, to improve the fuel efficiency and airflow through the engine in Hodzen, would be obvious since humidity can be used to make a linear piecewise adjustment to the operating conditions of the engine, specifically by making the air-fuel ratio more lean and closer to the desired limit.  

Regarding claim 8, Hodzen teaches the apparatus of claim 1.  

Hodzen is silent as to the apparatus further comprising a humidity compensation circuit structured to:
update a current ambient humidity;
determine a compensation factor for the current ambient humidity; and
shift the response models using the compensation factor.

Cullen teaches an apparatus further comprising a humidity compensation circuit structured to:
update a current ambient humidity (figure 2, step 214; paragraph 21);
determine a compensation factor for the current ambient humidity (figure 2, step 216-218; paragraphs 22-28); and
shift the response models using the compensation factor (figure 2, step 224; paragraph 29).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the parameter of current ambient humidity, as taught by Cullen, to improve the fuel efficiency and airflow through the engine in Hodzen, would be obvious since humidity can be used to 

Regarding claim 15, Hodzen teaches the method of claim 9.  

Hodzen is silent as to the method further comprising:
updating a current ambient humidity;
determining a compensation factor for the current ambient humidity; and
shifting the response models using the compensation factor.

Cullen teaches a method comprising:
updating a current ambient humidity (figure 2, step 214; paragraph 21);
determining a compensation factor for the current ambient humidity (figure 2, step 216-218; paragraphs 22-28); and
shifting the response models using the compensation factor (figure 2, step 224; paragraph 29).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the parameter of current ambient humidity, as taught by Cullen, to improve the fuel efficiency and airflow through the engine in Hodzen, would be obvious since humidity can be used to make a linear piecewise adjustment to the operating conditions of the engine, specifically by making the air-fuel ratio more lean and closer to the desired limit.  

Regarding claim 20, Hodzen teaches the system of claim 15.  

Hodzen is silent as to the processing circuit being further structured to:
update a current ambient humidity;

shift the response models using the compensation factor.

Cullen teaches as system, wherein the processing circuit is further structured to:
update a current ambient humidity (figure 2, step 214; paragraph 21);
determine a compensation factor for the current ambient humidity (figure 2, step 216-218; paragraphs 22-28); and
shift the response models using the compensation factor (figure 2, step 224; paragraph 29).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the apparatus of Hodzen with the teachings of Cullen since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the parameter of current ambient humidity, as taught by Cullen, to improve the fuel efficiency and airflow through the engine in Hodzen, would be obvious since humidity can be used to make a linear piecewise adjustment to the operating conditions of the engine, specifically by making the air-fuel ratio more lean and closer to the desired limit.  

Conclusion
The prior art made of record on PTO -892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747